Case: 10-12751    Date Filed: 11/20/2012   Page: 1 of 2

                                                         [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                    ________________________

                           No. 10-12751
                     ________________________

                 D.C. Docket No. 1:04-cv-21448-ASG


MICCOSUKEE TRIBE OF INDIANS OF FLORIDA,
a federally-recognized Indian Tribe,
FRIENDS OF THE EVERGLADES,

                                                          Plaintiffs-Appellees,


                                  versus


UNITED STATES OF AMERICA,
U.S. ENVIRONMENTAL PROTECTION AGENCY,
REGIONAL ADMINISTRATOR,
EPA, Region IV, Lisa Jackson,
ACTING ADMINISTRATOR,
Stanley Meigurg/EPA,

                                                       Defendants-Appellants.
                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                           (November 20, 2012)
                Case: 10-12751       Date Filed: 11/20/2012      Page: 2 of 2

Before HULL and FAY, Circuit Judges, and WHITTEMORE,* District Judge.

PER CURIAM:

       After review and oral argument, we conclude that the Defendants-

Appellants have not shown reversible error in the District Court’s thorough and

well-reasoned order, dated April 14, 2010, granting the Plaintiffs-Appellees’

motion for attorneys’ fees and also adopting the Magistrate Judge’s thorough and

well-reasoned report and recommendation, dated March 15, 2010, regarding those

attorneys’ fees.

       AFFIRMED.




       *
         Honorable James D. Whittemore, United States District Judge, Middle District of
Florida, sitting by designation.

                                               2